

EXHIBIT 10.1


CONTRIBUTION
AGREEMENT


BY AND BETWEEN


ASHFORD HOSPITALITY SELECT, INC.,
a Maryland corporation,


ASHFORD HOSPITALITY SELECT LIMITED PARTNERSHIP,
a Delaware limited partnership,
and
ASHFORD HOSPITALITY LIMITED PARTNERSHIP,
a Delaware limited partnership




February 18, 2015








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I CONTRIBUTION     1
Section 1.1Contribution Transaction 1
Section 1.2Consideration 2
Section 1.3Tax Treatment 3
Section 1.4Further Action 3
ARTICLE II CLOSING PROCEDURES     3
Section 2.1Conditions to Closing 3
Section 2.2Documents to be Delivered at Closing 5
Section 2.3Termination of the Offering 6
Section 2.4Effect of Termination 7
Section 2.5Closing Costs 7
Section 2.6Tax Withholding 7
ARTICLE III REPRESENTATIONS AND WARRANTIES OF ASHFORD SELECT ENTITIES 7
Section 3.1Organization of the Ashford Select Entities 7
Section 3.2Authority 7
Section 3.3Noncontravention 7
Section 3.4Validity of Securities 8
Section 3.5Litigation 8
Section 3.6Limited Activities 8
Section 3.7No Other Representations and Warranties 8
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR     9
Section 4.1Organization of Contributor, the Contributed Entities and Subsidiary
Entities 9
Section 4.2Authorization of Transaction 9
Section 4.3Authority to Conduct Business 9
Section 4.4Noncontravention 9
Section 4.5No Encumbrances 10
Section 4.6No Other Agreements to Sell 10
Section 4.7Title to Assets 10
Section 4.8Compliance with Laws 11
Section 4.9Licenses and Permits 11



i



--------------------------------------------------------------------------------




Section 4.10Environmental Matters 11
Section 4.11Taxes 11
Section 4.12Litigation 11
Section 4.13No Insolvency Proceedings 12
Section 4.14Investment Representations and Warranties 12
Section 4.15Existing Loans 14
Section 4.16Material Documents 14
Section 4.17No Other Representations and Warranties 14
ARTICLE V COVENANTS     14
Section 5.1Covenants of Contributor 14
Section 5.2Commercially Reasonable Efforts 16
Section 5.3Covenants of the Ashford Select Entities. 16
ARTICLE VI TAX MATTERS     16
Section 6.1Tax Returns 16
Section 6.2Cooperation 17
Section 6.3Transfer Taxes 18
Section 6.4Tax Contests 18
ARTICLE VII INDEMNITY OBLIGATIONS     18
Section 7.1Indemnity 18
Section 7.2Notice of Claims 20
Section 7.3Third Party Claims 20
Section 7.4Procedure for Indemnification 21
Section 7.5Expiration 21
Section 7.6Limitations on Indemnification 21
Section 7.7Exclusive Remedy 21
ARTICLE VIII GENERAL PROVISIONS     22
Section 8.1Additional Definitions 22
Section 8.2Tax Agreement 23
Section 8.3Amendment 23
Section 8.4Entire Agreement; Counterparts; Applicable Law 23
Section 8.5Assignability 23
Section 8.6Titles 23
Section 8.7Third Party Beneficiary 24



ii



--------------------------------------------------------------------------------




Section 8.8Severability 24
Section 8.9Equitable Remedies 24
Section 8.10Attorneys’ Fees 24
Section 8.11Notices 24
Section 8.12Computation of Time 25
Section 8.13Survival 25
Section 8.14Time of the Essence 25





iii



--------------------------------------------------------------------------------






List of Schedules and Exhibits
Exhibits
Exhibit A – Properties, Contributor and Contributed Interests
Exhibit B - Formation Transactions
Exhibit C - List of Subsidiaries of the Contributed Entities
Exhibit D - Form of Assignment and Assumption Agreement
Schedules
Schedule 4.15 – Existing Loans
Schedule 7.1 – Retained Ashford Trust Guaranteed Obligations







iv



--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is executed as of this 18th day
of February, 2015 by and between ASHFORD HOSPITALITY SELECT, INC., a Maryland
corporation (“Ashford Select”), ASHFORD HOSPITALITY SELECT LIMITED PARTNERSHIP,
a Delaware limited partnership (“Ashford Select OP”, and, together with Ashford
Select, the “Ashford Select Entities”), and ASHFORD HOSPITALITY LIMITED
PARTNERSHIP, a Delaware limited partnership (“Ashford Trust OP”, and also
referred to herein as the “Contributor”).
WHEREAS, Contributor owns the equity interests (the “Contributed Interests”) in
the entities (the “Contributed Entities”) set forth on Exhibit A hereto under
the category of “Contributed Entities”, which Contributed Entities directly or
indirectly, own the hotel Properties (the “Properties” or each a “Property”)
identified on Exhibit A as being owned by the respective Contributed Entity;
WHEREAS, the Contributor desires to contribute to Ashford Select OP as described
in Exhibit A, all of such Contributor’s Contributed Interests in such
Contributed Entity and Ashford Select OP desires to acquire the Contributed
Interests as set forth on Exhibit A hereto, and
WHEREAS, a wholly owned subsidiary of Ashford Select, serves as the sole general
partner of Ashford Select OP, and Ashford Select OP will be the operating
partnership of Ashford Select;
WHEREAS, the transactions contemplated by this Agreement and certain other
structuring transactions to be completed prior to or on the Closing Date as set
forth on Exhibit B (collectively the “Formation Transactions”) are in connection
with a proposed private placement (the “Offering”) of Ashford Select Class A
common stock.
NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and other terms and the mutual covenants and conditions
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Contributor and the Ashford Select
Entities agree as follows:




--------------------------------------------------------------------------------




ARTICLE I
CONTRIBUTION
Section 1.1    Contribution Transaction.
(a)    Upon and subject to the terms and conditions contained in this Agreement,
at the Closing (as hereinafter defined), Contributor shall assign, set over and
transfer, absolutely and unconditionally to Ashford Select OP all of
Contributor’s right, title and interest in and to the Contributed Interests, in
each case, free and clear of all Encumbrances except as set forth in Section
4.5, in exchange for the consideration set forth in Section 1.2, and Ashford
Select OP shall accept such assignment by Contributor. From and after the
Closing Date, Ashford Select OP shall be bound by terms of the organizational
documents governing each Contributed Entity and shall undertake, assume
punctually and faithfully perform, pay or discharge when due and otherwise in
accordance with their respective terms, all agreements, covenants, conditions,
obligations and liabilities of Contributor with respect to each Contributed
Entity on or after the Closing Date. The “Closing Date” shall mean the date on
which the Closing occurs, which shall be on the same date as the closing of the
Offering, unless otherwise agreed upon by the parties.
(b)    This Agreement shall serve as notice to the partners, manager, or
members, as the case may be, of each Contributed Entity of the transfer of
Contributor’s Contributed Interests, and such partners, manager or members, as
the case may be, of each of the applicable Contributed Entity consents to, and
agrees and acknowledges that all requirements and conditions for such transfer
and the admission of Ashford Select OP as a substituted partner or member have
been satisfied or otherwise waived in accordance with the terms of the
organizational documents governing Contributor’s Contributed Interests.
(c)    All of the parties hereto agree that, as a result of the assignment and
assumption hereunder, for purposes of the organizational documents governing
Contributor’s Contributed Interests, Ashford Select OP shall be a substituted
limited partner or member, as the case may be, of each Contributed Entity.
Section 1.2    Consideration.
(a)    Closing Consideration. At the Closing, and subject to the terms and
subject to the conditions set forth in this Agreement, as consideration for the
contribution by Contributor of the Contributed Interests, the Ashford Select
Entities agree to pay to Contributor total consideration of $18,635,334 (the
“Closing Contribution Consideration”), payable as follows:
(i)    a cash sum of $5,254,044;
(ii)    assumption of $12,021,750 in existing mortgage and mezzanine debt
secured by the Properties and/or the equity interests in one or more Subsidiary
Entities;



2



--------------------------------------------------------------------------------




(iii)    66,617 common partnership units issued by Ashford Select OP (“Ashford
Select OP Units”) to Ashford Trust OP, valued at $20 per unit; and
(iv)    1,360 shares of Class B common stock issued by Ashford Select (“Ashford
Select Class B Common Stock”) to Ashford Trust OP, valued at $20 per share.
The issuance of the Ashford Select OP Units shall be evidenced by an amendment
to the operating partnership agreement of Ashford Select OP in such form as
shall be reasonably acceptable to Ashford Trust OP. The shares of Ashford Select
Class B Common Stock to be issued to Contributor shall be issued as
uncertificated shares registered in book-entry form. No certificates therefor
shall be distributed. Ashford Select shall promptly deliver or caused to be
delivered to Ashford Trust OP an account statement reflecting Ashford Trust OP’s
ownership of such shares of Ashford Select Class B Common Stock (such statement,
the “Class B Account Statement”).
(b)    Post-Closing Adjustments. At the Closing, Contributor will receive a
credit to the Closing Contribution Consideration (such credit to be paid in
cash) in an amount equal to the net working capital (i.e., Contributor’s working
capital assets less working capital liabilities (including, Taxes for the
current tax year) of the Properties as of the Closing Date, including, without
limitation, capital and FF&E reserves, Tax reserves or other cash amounts or
reserves held by or on behalf of Contributor). For a period of six (6) months
following the Closing Date (or such longer period in order to obtain current
year real estate and personal property tax bills, if applicable), the parties
shall work together in good faith to true-up the credit provided in this Section
1.2(b).
Section 1.3    Tax Treatment. Section 721(a). Any transfer, assignment and
exchange by Contributor effectuated pursuant to this Agreement is intended to be
governed by Section 721(a) of the Code; provided, however, that the portion of
the Contribution Consideration payable in cash or Ashford Select Class B Common
Stock shall be treated as a sale of the Contributed Interests to Ashford Select
OP to the extent required by Section 707(a)(2)(B) of the Code and the Treasury
Regulations thereunder. Each party hereto agrees to the tax treatment described
in this Section 1.3, and each such party shall file their respective Tax Returns
(as defined in Section 8.1) consistent with such treatment, unless otherwise
required by applicable law.
Section 1.4    Further Action. If, at any time after the Closing Date, Ashford
Select OP shall determine or be advised that any deeds, bills of sale,
assignments (including intellectual property assignments), certificates,
affidavits, consents, assurances or other actions or items are necessary or
desirable to vest, perfect or confirm of record or otherwise transfer the right,
title or interest in or to the Contributed Interests contributed by Contributor
to Ashford Select OP and all rights and privileges associated with the
Properties, Contributor shall execute and deliver all such deeds, bills of sale,
assignments (including any intellectual property assignments), certificates,
affidavits, consents, and assurances and take and do all such other actions and
things as may be necessary or desirable to vest, perfect or confirm any and all
right, title and interest in or to the Contributed Interests or otherwise to
carry out this Agreement; provided, that Contributor shall not be obligated to
take any action or execute any document if the additional actions or documents
impose additional



3



--------------------------------------------------------------------------------




liabilities, obligations, covenants, responsibilities, representations or
warranties of Contributor that are material in nature and are not contemplated
by this Agreement or reasonably inferable by the terms hereof.
ARTICLE II    
CLOSING PROCEDURES
Section 2.1    Conditions to Closing.
(c)    Conditions to Each Party’s Obligations. The obligation of each party to
effect the contributions contemplated by this Agreement and to consummate the
other transactions contemplated hereby on the Closing is subject to the
satisfaction or written waiver of the following conditions:
(i)    The closing of the Offering shall have occurred prior to or
simultaneously with the closing of the transactions contemplated hereby.
(ii)    The Formation Transactions shall have been consummated not later than
the Closing Date.
(iii)    All consents and approvals of Governmental Authorities or third
parties, including the waiver of any applicable right of first offer or right of
first refusal with respect to the Contributed Interests or the Properties and
any consent or approval required under any Existing Loan Documents (as
hereinafter defined), necessary for the parties hereto to consummate the
transactions contemplated hereby (except for those the absence of which would
not have a material adverse effect on the ability of any party hereto to
consummate the transactions contemplated by this Agreement) shall have been
obtained or waived in writing.
(iv)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any statute, rule, regulation, executive order, decree,
judgment, injunction or other Order (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of any of the transactions contemplated in this Agreement nor shall
any of the same brought by a Government Authority of competent jurisdiction be
pending that seeks the foregoing.
(d)    Conditions to Obligations of the Ashford Select Entities. The obligations
of the Ashford Select Entities are further subject to the satisfaction of the
following conditions (any of which may be waived in writing by the Ashford
Select Entities in whole or in part):
(i)    Except as would not have a material adverse effect on the business of the
Ashford Select Entities, the Contributed Entities or any subsidiary of the
Contributed Entities listed on Exhibit C (each, a “Subsidiary Entity”) or the
Properties, the representations and warranties of Contributor contained in this
Agreement shall be true and correct as of the Closing Date (except to the extent
that any such representation or warranty speaks as of an earlier date, in which
case it



4



--------------------------------------------------------------------------------




must be true and correct only as of such earlier date). This Section 2.1(b)(i)
shall in no way limit, and shall be subject to, the provisions of Section 7.1.
(ii)    Contributor shall have executed and delivered each of the closing
documents identified in Section 2.2(a) to the Ashford Select Entities, along
with any other agreements or instruments reasonably necessary to consummate the
contribution of the Contributed Interests to Ashford Select OP (collectively,
the “Contributor Closing Documents”).
(e)    Conditions to the Obligations of Contributor. The obligations of
Contributor are further subject to the satisfaction of the following conditions
(any of which may be waived in writing by Contributor in whole or in part):
(i)    Except as would not have a material adverse effect on the business of
Contributor, the representations and warranties of the Ashford Select Entities
contained in this Agreement shall be true and correct as of the Closing Date
(except to the extent that any such representation or warranty speaks as of an
earlier date, in which case it must be true and correct only as of such earlier
date).
(ii)    Ashford Trust OP shall be admitted as a limited partner of Ashford
Select OP with respect the Ashford Select OP Units.
(iii)    Ashford Trust OP shall have received evidence of the issuance of the
Ashford Select Class B Common Stock to Ashford Trust OP.
(iv)    The applicable Ashford Select Entities shall have executed and delivered
each of the closing documents identified in Section 2.2(b) to Contributor, along
with any other agreements or instruments reasonably necessary to consummate the
transfer of the Closing Contribution Consideration to Contributor (collectively,
the “Ashford Select Closing Documents”).
Section 2.2    Documents to be Delivered at Closing.
(a)    Contributor Closing Documents. On the Closing Date, Contributor shall
execute, acknowledge where deemed desirable or necessary by the Ashford Select
Entities, and deliver to the Ashford Select Entities, in addition to any other
documents mentioned elsewhere herein, the following Contributor Closing
Documents:
(i)    An assignment, assumption and admission agreement (“Assignment
Agreement”) substantially in the form of Exhibit D attached hereto executed by
Contributor, assigning the Contributed Interests to Ashford Select OP with the
Contributed Entities acknowledging the admission of Ashford Select OP as the
successor to Contributor’s Contributed Interests and further acknowledging the
admission of Ashford Select OP as a partner or member of such Contributed
Entities.



5



--------------------------------------------------------------------------------




(ii)    A closing certificate which shall be in a form satisfactory to the
Ashford Select Entities and which shall reaffirm (subject to Section 2.1(b)(i)),
the accuracy of all representations and warranties in all material respects and
the satisfaction in all material respects of all covenants made by Contributor
in Articles IV and V hereof.
(iii)    A certified copy of all corporate resolutions, consents or partnership
actions authorizing the execution, delivery and performance by Contributor of
this Agreement and the Contributor Closing Documents.
(iv)    True, correct and complete copies of all organizational documents of
each Contributed Entity and Subsidiary Entity.
(v)    An affidavit certifying that no Contributor, Contributed Entity or
Subsidiary Entity is a “foreign person”, as that term is defined by Section 1445
of the Code.
(vi)    All documents required by any lender, manager or franchisor in
connection with the contribution of the Contributed Interests by Contributor.
(vii)    All leases, management agreements, book and records, service contracts
and other material documents relating to the operation of the Properties.
(viii)    Any other documents reasonably necessary to assign, transfer and
convey the Contributed Interests and effectuate the transactions contemplated
hereby.
(b)    Ashford Select Closing Documents. On the Closing Date, the Ashford Select
Entities shall execute, acknowledge where deemed desirable or necessary by
Contributor, and deliver to Contributor, (or cause to be executed, acknowledged
or delivered) in addition to any other documents mentioned elsewhere herein, the
following Ashford Select Closing Documents:
(v)     An amended and restated partnership agreement of Ashford Select OP
reflecting Ashford Trust OP as a limited partner of Ashford Select OP, owning
the Ashford Select OP Units.
(vi)    The Class B Account Statement.
(vii)    A closing certificate which shall be in a form satisfactory to
Contributor and which shall reaffirm (subject to Section 2.1(c)(i)), the
accuracy of all representations and warranties in all material respects and the
satisfaction in all material respects of all covenants made by the Ashford
Select Entities in Articles III and V hereof.



6



--------------------------------------------------------------------------------




(viii)    A certified copy of all appropriate corporate resolutions or
partnership actions authorizing the execution, delivery and performance by the
Ashford Select Entities of this Agreement and the Ashford Select Closing
Documents.
(ix)    An executed counterpart to the Assignment Agreement.
(x)    All documents required by any lender, manager or franchisor in connection
with the contribution of the Contributed Interests, including the Replacement
Guarantees (as hereinafter defined).
(xi)    Any other documents reasonably necessary to assign, transfer and convey
the Closing Contribution Consideration to Contributor and effectuate the
transactions contemplated hereby.
Section 2.3    Termination of the Offering.
(a)    If at any time the Ashford Select Entities or the placement agent for the
Offering determine in good faith to terminate the Offering, Ashford Select OP
will so advise Contributor in writing, whereupon this Agreement shall terminate
effective as of the date such notice is delivered.
Section 2.4    Effect of Termination. In the event of termination of this
Agreement for any reason, all obligations on the part of all parties to this
Agreement shall terminate, except as otherwise provided herein.
Section 2.5    Closing Costs. Ashford Select OP shall pay and/or reimburse
Contributor for all of the closing costs, third party fees and third party
expenses, including, but not limited to, banking fees, accounting fees, legal
fees, assumption fees, transfer taxes and any other costs and expenses of
Contributor arising from the contribution of the Contributed Interests pursuant
to this Agreement (collectively, “Closing Costs”), excluding any income Tax
liability incurred by Contributor in connection therewith.
Section 2.6    Tax Withholding. Ashford Select OP shall be entitled to deduct
and withhold, from the Contribution Consideration payable pursuant to this
Agreement to Contributor, such amounts as Ashford Select OP is required to
deduct and withhold with respect to the making of such payment under the Code or
any provision of state, local or foreign Tax Law. To the extent that amounts are
so withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to Contributor.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF ASHFORD SELECT ENTITIES
As a material inducement to Contributor to enter into this Agreement and to
consummate the transactions contemplated hereby, each Ashford Select Entity, on
behalf of itself (except as otherwise set forth below), hereby makes to
Contributor each of the representations and warranties set forth in this Article
III.



7



--------------------------------------------------------------------------------




Section 3.1    Organization of the Ashford Select Entities. Each Ashford Select
Entity is duly organized, validly existing and in good standing under the laws
of the jurisdiction of such entity’s organization.
Section 3.2    Authority. Each Ashford Select Entity has full right, authority,
power and capacity to: (i) enter into this Agreement and each agreement,
document and instrument to be executed and delivered by or on behalf of it
pursuant to this Agreement, including without limitation, the Ashford Select
Closing Documents; and (ii) carry out the transactions contemplated hereby and
thereby. This Agreement and each agreement, document and instrument executed and
delivered by any Ashford Select Entity pursuant to this Agreement constitutes,
or when executed and delivered will constitute, the legal, valid and binding
obligation of such Ashford Select Entity, each enforceable in accordance with
its respective terms.
Section 3.3    Noncontravention. The execution, delivery and performance of this
Agreement and each such agreement, document and instrument by the Ashford Select
Entities: (A) does not and will not violate the organizational documents of the
Ashford Select Entities; (B) does not and will not violate any foreign, federal,
state, local or other Law applicable to the Ashford Select Entities, or require
the Ashford Select Entities to obtain any approval, consent or waiver of, or
make any filing with, any Person or authority (governmental or otherwise) that
has not been obtained or made (or will not have been obtained or made on or
before the Closing) or which does not remain in effect; and (C) does not and
will not result in a breach of, constitute a default under, accelerate any
obligation under or give rise to a right of termination of, any indenture or
loan or credit agreement or any other agreement, contract, instrument, mortgage,
Lien, lease, permit, authorization, Order, writ, judgment, injunction, decree,
determination or arbitration award to which any Ashford Select Entity is a party
or by which the property of the Ashford Select Entity is bound or affected, in
the case of each of (A), (B) and (C), in any manner that challenges or would
reasonably be expected to impair the ability of the Ashford Select Entities to
execute or deliver or materially perform its obligations under this Agreement
and the documents executed by it pursuant to this Agreement or to consummate the
transactions contemplated hereby or thereby.
Section 3.4    Validity of Securities
(a)    Validity of Ashford Select OP Units. Ashford Select OP hereby represents
and warrants that the Ashford Select OP Units to be issued to Ashford Trust OP
pursuant to this Agreement have been duly authorized by Ashford Select OP and,
when issued against the consideration therefor, will be validly issued by
Ashford Select OP, free and clear of all Liens created by Ashford Select OP.
(b)    Validity of Ashford Select Class B Common Stock. Ashford Select hereby
represents and warrants that the Ashford Select Class B Common Stock to be
issued to Ashford Trust OP pursuant to this Agreement has been duly authorized
by Ashford Select and, when issued against the consideration therefor, will be
validly issued by Ashford Select, free and clear of all liens created by Ashford
Select (other than liens created by the organizational documents of the Ashford
Select Entities).



8



--------------------------------------------------------------------------------




Section 3.5    Litigation. There is no action, suit or proceeding pending or, to
the knowledge of the Ashford Select Entities, threatened against the Ashford
Select Entities, that challenges or would reasonably be expected to impair the
ability of Ashford Select Entities to execute or deliver or materially perform
its obligations under this Agreement and the documents executed by it pursuant
to this Agreement or to consummate the transactions contemplated hereby or
thereby.
Section 3.6    Limited Activities. Except for activities in connection with the
Offering, the Formation Transactions or in the ordinary course of business, the
Ashford Select Entities have not engaged in any material business or incurred
any material obligations.
Section 3.7    No Other Representations and Warranties. Other than the
representations and warranties expressly set forth in this Article III, the
Ashford Select Entities shall not be deemed to have made any other
representation or warranty in connection with this Agreement or the transactions
contemplated hereby.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR
As a material inducement to the Ashford Select Entities to enter into Agreement
and to consummate the transactions contemplated hereby, Contributor hereby makes
to the Ashford Select Entities each of the representations and warranties set
forth in this Article IV.
Section 4.1    Organization of Contributor, the Contributed Entities and
Subsidiary Entities. Contributor, each Contributed Entity and each Subsidiary
Entity is duly organized, validly existing and in good standing under the laws
of the respective jurisdiction of such entity’s organization, and is qualified
to do business in each jurisdiction in which the operation of its business makes
such qualification necessary or desirable.
Section 4.2    Authorization of Transaction. Subject to the receipt of
third-party consents (or waivers) as required as a condition to closing pursuant
to Section 2.1(a)(iii), Contributor has full right, authority, power and
capacity to: (i) enter into this Agreement and each agreement, document and
instrument to be executed and delivered by or on behalf of such Contributor
pursuant to this Agreement, including, without limitation, the Contributor
Closing Documents; (ii) carry out the transactions contemplated hereby and
thereby; and (iii) transfer, sell and deliver the Contributed Interests to
Ashford Select OP upon payment therefor in accordance with this Agreement. This
Agreement and each agreement, document and instrument executed and delivered by
or on behalf of Contributor pursuant to this Agreement constitutes, or when
executed and delivered will constitute, the legal, valid and binding obligation
of such Contributor, each enforceable in accordance with its respective terms.
Section 4.3    Authority to Conduct Business. Each Contributed Entity and
Subsidiary Entity is duly authorized to conduct business and is in good standing
under the laws of each jurisdiction where such qualification is required. Each
Contributed Entity and Subsidiary Entity has full power and authority and all
licenses, permits, and authorizations necessary to carry on the businesses in
which it is engaged and to own and use the Property owned and used by it.
Contributor has delivered, or has cause to be delivered, to the Ashford Select
Entities correct and complete



9



--------------------------------------------------------------------------------




copies of the partnership or limited liability company agreement, as applicable,
of each Contributed Entity and Subsidiary Entity, as amended to date (each, an
“Operating Agreement”). No Contributed Entity or Subsidiary Entity is in default
under or in violation of any provision of its Operating Agreement.
Section 4.4    Noncontravention. Subject to the receipt of third-party consents
(or waivers) as required as a condition to Closing pursuant to Section
2.1(a)(iii), the execution, delivery and performance of this Agreement and each
additional agreement, document and instrument to be executed and delivered by or
on behalf of Contributor pursuant to this Agreement, including, without
limitation, the Contributor Closing Documents: (A) does not and will not violate
the Operating Agreement of any Contributed Entity, Subsidiary Entity or
Contributor’s partnership agreement, limited liability agreement or bylaws, as
applicable; (B) does not and will not violate any foreign, federal, state, local
or other Law applicable to any Contributed Entity or Contributor, or require any
Contributed Entity or Contributor to obtain any approval, consent or waiver of,
or make any filing with, any Person or authority (governmental or otherwise)
that has not been obtained or made or which does not remain in effect; and (C)
does not and will not result in a breach of, constitute a default under,
accelerate any obligation under or give rise to a right of termination of, any
indenture or loan or credit agreement or any other agreement, contract,
instrument, mortgage, Lien, lease, permit, authorization, Order, writ, judgment,
injunction, decree, determination or arbitration award to which any Contributed
Entity, Subsidiary Entity or Contributor is a party or by which the property of
any Contributed Entity, Subsidiary Entity or Contributor is bound or affected,
or result in the creation of any Encumbrance on any Contributed Entity,
Subsidiary Entity or the Contributed Interests.
Section 4.5    No Encumbrances. As of the Closing Date, Contributor will be the
beneficial and record holder of the Contributed Interests, and indirectly, the
Subsidiary Entities, free and clear of any restrictions on transfer (other than
any restrictions under the Securities Act of 1933, as amended (the “Securities
Act”) or the securities laws of any state (“Blue Sky Laws”)), claim, Lien,
pledge, voting agreement, option, charge, security interest, mortgage, deed of
trust, encumbrance, rights of assignment, purchase rights or other rights of any
nature whatsoever of any third party (collectively, “Encumbrances”) other than
Liens created by the Existing Loans, and as of the Closing Date, will have the
full power and authority to convey the Contributed Interests free and clear of
any Encumbrances, and upon delivery of the Assignment Agreement by Contributor
conveying the Contributed Interests and receipt by Contributor of the Closing
Contribution Consideration as herein provided, Ashford Select OP will acquire
good and valid title thereto, free and clear of all Encumbrances. Contributor
owns, directly or indirectly, one hundred percent (100%) of the partnership or
membership interests, as applicable, in each Contributed Entity, and Exhibit A
is true, correct and complete. The Contributed Interests has been duly
authorized and validly issued, is fully paid and non-assessable, and there is no
requirement for any additional capital contributions to any Contributed Entity
or Subsidiary Entity. Except for Interstate Manchester Company LLC and Ashford
IHC Partners LP and the terms and conditions of the partnership agreement for
Ashford IHC Partners LP, no Contributed Entity has issued any outstanding
partnership, LLC membership or other equity ownership interests and no
Contributed Entity has outstanding options, warrants, convertible securities,
calls, rights, commitments, preemptive rights, agreements, arrangements or
understanding of any character obligating any Contributed Entity to (i) issue,
deliver or sell, or



10



--------------------------------------------------------------------------------




cause to be issued, delivered or sold, additional equity ownership interests in
any Contributed Entity or any securities or obligations convertible into or
exchangeable for ownership interests in any Contributed Entity; or (ii) grant,
extend or enter into any such option, warrant, convertible security, call,
right, commitment, preemptive right, agreement, arrangement or understanding.
Section 4.6    No Other Agreements to Sell. Contributor represents that it has
made no agreement with, and will not enter into any agreement with, and has no
obligation (absolute or contingent) to, any other Person or firm to sell,
transfer or in any way encumber the Contributed Interests or to not sell the
Contributed Interests, or to enter into any agreement with respect to a sale,
transfer or Encumbrance of or put or call right with respect to the Contributed
Interests.
Section 4.7    Title to Assets. Each Contributed Entity or Subsidiary Entity
holding title to a Property (each, an “Owner”), has good and marketable or
indefeasible fee simple title to the Property. Each Property is free and clear
of all Encumbrances other than the operating leases, management agreements,
existing tenant leases, franchise agreements and all matters recorded in the
real property records of the county where the Property is located and/or that
would be shown on an accurate current survey of the Property. No Contributed
Entity or Subsidiary Entity owns nor has any interest in any assets or
liabilities that is unrelated to the Properties or the Existing Loans.
Section 4.8    Compliance with Laws. Each Contributed Entity and Subsidiary
Entity has conducted its business in compliance with all applicable Laws, except
for such failures that would not, individually or in the aggregate, reasonably
be expected to materially and adversely affect the condition, financial or
otherwise, or the earnings or business affairs of any Contributed Entity,
Subsidiary Entity or the Properties.
Section 4.9    Licenses and Permits. Each Contributed Entity and Subsidiary
Entity possesses such certificates, authorities or permits issued by the
appropriate state or federal agencies or bodies necessary to conduct the
business conducted by it except where failure to have any such certificates,
authorities or permits would not have a material adverse effect on such entity.
No Contributor, Contributed Entity or Subsidiary Entity has received any written
notice of proceedings relating to the revocation or modification or any such
certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling, or finding, would materially and
adversely affect the condition, financial or otherwise, or the earnings or
business affairs of any Contributed Entity, Subsidiary Entity or the Properties.
Section 4.10    Environmental Matters. Except for matters disclosed in the most
recent Phase I environmental reports delivered to Ashford Select, (a) to
Contributor’s knowledge, Contributor, each Contributed Entity and each
Subsidiary Entity is in compliance with all Environmental Laws and (b) no
Contributor, Contributed Entity or Subsidiary Entity has received any written
notice from any Governmental Authority or third party alleging that Contributor,
any Contributed Entity or any Subsidiary Entity is not in compliance with
applicable Environmental Laws. The representations and warranties contained in
this Section 4.10 constitute the sole and exclusive representations and
warranties made by Contributor concerning environmental matters.



11



--------------------------------------------------------------------------------




Section 4.11    Taxes. (i) All Taxes (including, but not limited to, real estate
Taxes due and owing with respect to any Property and personal property Taxes)
required to be paid by any Contributed Entity or Subsidiary Entity on or before
the date hereof have been paid and all Tax Returns required to be filed on or
before the date hereof (taking into account any extensions to file previously
received) by or on behalf of any Contributed Entity or Subsidiary Entity have
been timely filed and such returns were true, correct and complete in all
material respects when filed; and (ii) there is no action, suit or proceeding
pending against or threatened with respect to any Contributed Entity, Subsidiary
Entity or the Properties in respect of any Tax, nor is any claim for additional
Tax asserted by any Contributed Entity or Subsidiary Entity nor are any federal,
state and local income or franchise Tax Returns of any Contributed Entity or
Subsidiary Entity the subject of any audit or examination by any taxing
authority. No Contributed Entity or Subsidiary Entity has executed or filed with
the Internal Revenue Service or any other taxing authority any agreement now in
effect extending the period for assessment or collection of any income or other
Taxes.
Section 4.12    Litigation. There is no action, suit or proceeding pending or,
to the knowledge of the Contributor, threatened against any Contributed Entity
or Subsidiary Entity or that affects a Property, which if adversely determined,
would reasonably be expected to have a material adverse effect on the condition,
financial or otherwise, or the earnings or business affairs of any Contributed
Entity, Subsidiary Entity or any Property. There is no action, suit, or
proceeding pending or, to the knowledge of Contributor, threatened against
Contributor which challenges or impairs the ability of Contributor to execute or
deliver, or materially perform its obligations under this Agreement or to
consummate the transactions hereby. No Contributor has received notice of any
condemnation or eminent domain proceeding.
Section 4.13    No Insolvency Proceedings. No bankruptcy or similar insolvency
proceeding has been filed, or is currently contemplated, with respect to
Contributor, any Contributed Entity or any Subsidiary Entity.
Section 4.14    Investment Representations and Warranties. Ashford Trust OP
acknowledges that the offering and issuance of the Ashford Select OP Units and
the Ashford Select Class B Common Stock to be acquired pursuant to this
Agreement are intended to be exempt from registration under the Securities Act
and that the Ashford Select Entities’ reliance on such exemptions is predicated
in part on the accuracy and completeness of the representations and warranties
of Contributor contained herein. In furtherance thereof, Ashford Trust OP
represents and warrants to the Ashford Select Entities as follows:
(a)    Ashford Trust OP will be acquiring the Ashford Select OP Units and the
Ashford Select Class B Common Stock to be received by Ashford Trust OP for its
own account and not with the view to the sale or distribution of the same or any
part thereof in violation of the federal or state securities laws.
(b)    Ashford Trust OP understands that the Ashford Select OP Units (or shares
of Ashford Select Class A common stock, if any, issued upon redemption of the
Ashford Select OP Units), as well as the Ashford Select Class B Common Stock, to
be issued to Ashford Trust OP will not be registered under the Securities Act or
Blue Sky Laws by reason of a specific exemption or exemptions from registration
under the Securities Act and



12



--------------------------------------------------------------------------------




applicable Blue Sky Laws and, therefore, may not be sold unless registered under
the Securities Act or an exemption from registration is available.
(c)    Ashford Trust OP is knowledgeable, sophisticated and experienced in
business and financial matters; Ashford Trust OP has previously invested in
securities similar to the Ashford Select OP Units and the Ashford Select Class B
Common Stock and fully understands the limitations on transfer imposed by the
federal securities Law. Ashford Trust OP is able to bear the economic risk of
holding the Ashford Select OP Units and the Ashford Select Class B Common Stock
for an indefinite period of time and is able to afford the complete loss of its
investment in the Ashford Select OP Units and the Ashford Select Class B Common
Stock; and Ashford Trust OP understands and has taken cognizance of all risk
factors related to the purchase of the Ashford Select OP Units and the Ashford
Select Class B Common Stock. Ashford Trust OP is relying upon its own
independent analysis and assessment (including with respect to taxes), and the
advice of its advisors (including tax advisors), and not upon that of Ashford
Select or Ashford Select OP, for purposes of evaluating, entering into, and
consummating the transactions contemplated hereby.
(d)    Ashford Trust OP is an “accredited investor” within the meaning of Rule
501(a) of Regulation D promulgated under the Securities Act.
(e)    Ashford Trust OP understands that an investment in Ashford Select OP and
Ashford Select involves substantial risks. Ashford Trust OP has had the
opportunity to review all documents and information which it has requested
concerning its investment in Ashford Select OP and Ashford Select and to ask
questions of the proposed management of Ashford Select OP and Ashford Select,
and the business and prospects of such entities which Ashford Trust OP deems
necessary or desirable to evaluate the merits and risks related to its
investment in the Ashford Select OP Units and the Ashford Select Class B Common
Stock, and such questions were answered to the satisfaction of Ashford Trust OP.
(f)    Contributor understands that the Ashford Select OP Units (and shares of
Ashford Select Class A common stock, if any, issued upon redemption of the
Ashford Select OP Units), as well as the Ashford Select Class B Common Stock to
the extent certificated, will bear a legend substantially to the effect of the
following:
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state. The securities may not be offered, sold, transferred, pledged
or otherwise disposed of without an effective registration statement under the
Securities Act and under any applicable state securities laws, receipt of a
no-action letter issued by the Securities and Exchange Commission (together with
either registration or an exemption under applicable state securities laws) or
an opinion of counsel acceptable to Ashford Hospitality Select, Inc. and Ashford
Hospitality Select Limited Partnership that the proposed transaction will be
exempt from registration under the Securities Act and applicable state
securities laws;



13



--------------------------------------------------------------------------------




and that Ashford Select OP or Ashford Select, as the case may be, reserve the
right to place a stop order against the transfer of the Ashford Select OP Units
(and shares of Ashford Select Class A common stock, if any, issued upon
redemption of the Ashford Select OP Units), as well as the Ashford Select Class
B Common Stock, and to refuse to effect any transfers thereof, in the absence of
satisfying the conditions contained in the foregoing legend.
(g)    The address set forth for Ashford Trust OP in Section 8.11 is the address
of Ashford Trust OP’s principal residence or principal place of business, and
Ashford Trust OP has no present intention of becoming a resident of any country,
state or jurisdiction other than the country and state in which such principal
residence or principal place of business is sited.
(h)    Ashford Trust OP acknowledges and agrees that any Ashford Select OP Units
issued to it on the Closing Date are not redeemable for a minimum of one year
from the issuance date and, during such period, may not be assigned, pledged,
sold or otherwise transferred in whole or in part or subjected to any
Encumbrance other than the grant of a pledge in favor of Ashford Select OP. Any
successor or assignee of Ashford Trust OP with respect to the Ashford Select OP
Units will, after the Expiration Date, take the Ashford Select OP Units subject
to the rights and limitations set forth in the partnership agreement of Ashford
Select OP.
Section 4.15    Existing Loans. Schedule 4.15 sets forth a true, correct and
complete list, as of the date hereof, of all loans presently encumbering the
Properties, Purchased Entity or any Subsidiary Entities that will exist at and
after the closing (collectively, the “Existing Loans”), together with the
outstanding balance of each such Existing Loan. Other than the outstanding
balance set forth with respect to each Existing Loan on Schedule 4.15 and any
accrued interest on the Existing Loans, there are no other amounts outstanding
under any Existing Loan. No monetary default (beyond applicable notice and cure
periods) by any party exists under any of the Existing Loans and the documents
entered into in connection therewith (collectively, the “Existing Loan
Documents”) and no material non-monetary default (beyond applicable notice and
cure periods) by any party exists under any of such Existing Loan Documents.
True, correct and complete copies of all Existing Loan Documents have been
provided by Contributor to the Ashford Select Parties.
Section 4.16    Material Documents. (a) The organizational documents provided by
or on behalf of the Contributor to the Ashford Select Entities for each
Contributed Entity and Subsidiary Entity are true, correct and complete and
there are no other governing documents for such entities; (ii) the financial
statements provided by or on behalf of the Contributor to the Ashford Select
Entities for each Contributed Entity, Subsidiary Entity and Property are true,
correct and complete in all material respects and disclose all material
liabilities, including all material contingent liabilities; and (iii) all
leases, management agreements, book and records, service contracts and other
material documents relating to the operation of the Properties provided by or on
behalf of the Contributor to the Ashford Select Entities are true, correct and
complete in all material respects.
Section 4.17    No Other Representations and Warranties. Other than the
representations and warranties expressly set forth in this Article IV or in any
Contributor Closing Documents,



14



--------------------------------------------------------------------------------




Contributor shall not be deemed to have made any other representation or
warranty in connection with this Agreement or the transactions contemplated
hereby.
ARTICLE V    
COVENANTS
Section 5.1    Covenants of Contributor. From the date hereof through the
Closing Date, except as otherwise provided for or as contemplated by this
Agreement, the formation Transactions or the other agreements, documents and
instruments contemplated hereby, Contributor shall use commercially reasonable
efforts to (and shall use commercially reasonable efforts to cause each of
Contributed Entity and Subsidiary Entities to conduct its business and operate
and maintain the Properties in the ordinary course of business consistent with
past practice, pay debt obligations as they become due and payable (except as
may be being contested in good faith and in a commercially prudent manner), and
use commercially reasonable efforts to preserve intact current business
organizations and preserve relationships with lenders and others having business
dealings with it, in each case consistent with past practice. From the date
hereof through the Closing Date, except as otherwise provided for or as
contemplated by this Agreement, the Formation Transactions or other agreements,
documents and instruments contemplated hereby or thereby, Contributor shall not:
(a)    sell, transfer or otherwise dispose of all or any portion of the
Contributed Interests;
(b)    (i) issue or authorize the issuance of any securities in respect of, in
lieu of or in substitution for the Contributed Interests or make any other
changes to the equity capital structure of the Contributed Entities or the
Subsidiary Entities, or (ii) purchase, redeem or otherwise acquire the
Contributed Interests;
(c)    issue, deliver, sell, transfer, dispose, mortgage, pledge, assign or
otherwise encumber, or cause the issuance, delivery, sale, transfer,
disposition, mortgage, pledge, assignment or other encumbrance of, any limited
liability company or partnership interests or other equity interests of the
Contributed Entities or the Subsidiary Entities, the Properties or other assets
of the Contributed Entities or the Subsidiary Entities;
(d)    amend, modify or terminate any lease, contract or other instruments
relating to a Property, except on an arms-length basis, on market terms, and in
the ordinary course of business consistent with past practice;
(e)    take or omit to take any action to cause any Lien to attach to the
Contributed Interests, the equity interest in any Subsidiary Entity, or any
Property, except for the Existing Loans;
(f)    mortgage, pledge, hypothecate, encumber (or permit to become encumbered)
all or any portion of the Contributed Interests, the equity interests in any
Subsidiary Entities or any Property, except for the Existing Loans;



15



--------------------------------------------------------------------------------




(g)    amend the operating or partnership agreement of any Contributed Entity or
any Subsidiary Entity, except in connection with the Formation Transactions;
(h)    materially alter the manner of keeping the books, accounts or records or
the accounting practices therein reflected, of any Contributed Entity or
Subsidiary Entity, except in connection with the Formation Transactions;
(i)    adopt a plan of liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or reorganization with respect to Contributor,
any Contributed Entity or any Subsidiary Entity, except in connection with the
Formation Transactions;
(j)    violate or knowingly cause or permit any Contributed Entity or Subsidiary
Entity to violate in any material respect, or fail to use commercially
reasonable efforts to cure any material violation of any Existing Loan
Documents, the organizational documents of the Contributed Entities or
Subsidiary Entities, or applicable Laws; or
(k)    authorize, commit or agree to take any of the foregoing actions.
Section 5.2    Commercially Reasonable Efforts. Contributor and each Ashford
Select Entity shall use commercially reasonable efforts and cooperate with each
other in (a) promptly determining whether any filings are required to be made or
consents, approvals, waivers, permits or authorizations are required to be
obtained (under any applicable Law or regulation from any Governmental Authority
or third party) in connection with the transactions contemplated by this
Agreement and (b) promptly making any such filings, furnishing information
required in connection therewith and timely seeking to obtain any such consents,
approvals, waivers, permits or authorizations.
Section 5.3    Covenants of the Ashford Select Entities.
(a)    As used in this Section 5.3, “Existing Guarantees” means any (i) guaranty
or environmental indemnity relating to an Existing Loan, or (ii) guaranty of any
contractual obligations relating to any management agreement or franchise
agreement of a Property, to which Ashford Hospitality Trust, Inc. (“Ashford
Trust”), Ashford Trust OP or any of their Affiliates that is not a Contributed
Entity or a Subsidiary Entity (collectively, an “Ashford Trust Guarantor”) is a
party. Except for the Existing Guarantees relating to the management agreements
and franchise agreements described on Schedule 7.1 attached hereto, effective as
of the Closing Date, Ashford Select and/or Ashford Select OP shall become a
party to the Existing Guarantees or enter into replacement guaranties or
environmental indemnities, as applicable, in substantially the form of the
Existing Guarantees (collectively, “Replacement Guarantees”) with respect to all
obligations covered therein. The parties acknowledge that (i) Ashford Trust
Guarantor shall not be released as of the Closing Date from the Existing
Guarantees as to contractual obligations arising from and after the Closing Date
relating to the management agreements and franchise agreements described on
Schedule 7.1 attached hereto (the “Retained Ashford Trust Guaranteed
Obligations”), (ii) Ashford Select Entities shall not enter into Replacement
Guarantees at Closing covering the Retained Ashford Trust Guaranteed
Obligations, (iii) Ashford Select Entities agree that



16



--------------------------------------------------------------------------------




Ashford Select Entities will enter into Replacement Guarantees covering the
Retained Ashford Trust Guaranteed Obligations at such time as the managers
and/or franchisors agree to release Ashford Trust Guarantors from the Retained
Ashford Trust Guaranteed Obligations, and (iv) Ashford Select Entities agree to
indemnify and hold harmless Ashford Trust Guarantor with respect to the Retained
Ashford Trust Guaranteed Obligations pursuant to Section 7.1(c) hereof.
ARTICLE VI    
TAX MATTERS
Section 6.1    Tax Returns. The following provisions shall govern the allocation
of responsibility and payment of Taxes as between the Ashford Select Entities
and Contributor for certain Tax matters following the Closing Date:
(c)    Contributor shall prepare or cause to be prepared and file or cause to be
filed, subject to the review and reasonable approval of the Ashford Select
Entities, all Tax Returns for each of the Contributed Entities and Subsidiary
Entities for all periods ending on or prior to the Closing Date that are
required to be filed after the Closing Date. The Ashford Select Entities hereby
recognize Contributor’s authority to execute and file, on behalf of the
Contributed Entities and Subsidiary Entities, all such Tax Returns (and agrees
to take all action necessary to ensure such authorization in conformity with
applicable Law and principles of good governance generally). To the extent not
otherwise paid by Contributor to the appropriate taxing authority, Contributor
shall reimburse the applicable Ashford Select Entity for Taxes of any
Contributed Entity or Subsidiary Entity with respect to all such Tax Returns
within fifteen (15) Business Days after payment by an Ashford Select Entity
and/or any Contributed Entity or Subsidiary Entity of such Taxes. All such Tax
Returns shall be prepared in a manner that is consistent with the past custom
and practice of the Contributed Entities, except as required by a change in
applicable Law.
(d)    The Ashford Select Entities shall prepare or cause to be prepared and
file or cause to be filed, subject to the review and reasonable approval of the
applicable Contributor, any Tax Returns of any Contributed Entity and Subsidiary
Entities for Tax periods which begin before the Closing Date and end after the
Closing Date. The applicable Contributor shall pay to the applicable Ashford
Select Entity, within fifteen (15) Business Days before the date on which Taxes
are to be paid with respect to such periods, an amount equal to the portion of
such Taxes which relates to the portion of such Tax period ending on the Closing
Date. For purposes of this Section 6.1(b) and Section 7.1(b), in the case of any
Taxes that are imposed on a periodic basis and are payable for a Tax period that
includes (but does not end on) the Closing Date, the portion of such Tax which
relates to the portion of such Tax period ending on the Closing Date shall (x)
in the case of any Taxes other than Taxes based upon or related to income, gains
or receipts (including sales and use taxes), or employment or payroll Taxes, be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in the
entire Tax period, and (y) in the case of any Tax based upon or related to
income, gains or receipts (including



17



--------------------------------------------------------------------------------




sales and use taxes), or employment or payroll Taxes, be deemed equal to the
amount which would be payable if the relevant Tax period ended on the Closing
Date. Any credits relating to a Tax period that begins before and ends after the
Closing Date shall be taken into account as though the relevant Tax period ended
on the Closing Date. All determinations necessary to give effect to the
foregoing allocations shall be made in a manner consistent with reasonable prior
practice of the Contributed Entities or the Subsidiary Entities, as applicable.
(e)    The Ashford Select Entities shall prepare and cause to be prepared and
file or cause to be filed all other Tax Returns of the Contributed Entities or
the Subsidiary Entities.
Section 6.2    Cooperation. The Ashford Select Entities, the Contributed
Entities, the Subsidiary Entities and Contributor agree to retain all books and
records with respect to Tax matters pertinent to the Contributed Entities and
Subsidiary Entities, and their respective assets or business relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by any Ashford Select
Entity, any extensions thereof) of the respective Tax periods, and to abide by
all record retention agreements entered into with any taxing authority. The
Contributor shall give the Ashford Select Entities reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if any Ashford Select Entity so requests, Contributor shall allow Ashford Select
Entities to take possession of such books and records at such Ashford Select
Entity’s expense.
Section 6.3    Transfer Taxes. All sales, use and transfer taxes, bulk transfer
taxes, deed taxes, conveyance fees, documentary and recording charges and
similar taxes imposed as a result of the transactions contemplated by this
Agreement, together with any interest, penalties or additions to such transfer
taxes or attributable to any failure to comply with any requirement regarding
Tax Returns (“Transfer Taxes”), shall be paid by the Ashford Select Entities.
The Ashford Select Entities and Contributor shall cooperate in filing all
necessary Tax Returns under applicable Law with respect to Transfer Taxes.
Section 6.4    Tax Contests. The Ashford Select Entities shall inform
Contributor of the commencement of any audit, examination or proceeding (“Tax
Contest”) relating in whole or in part to Taxes for which any Ashford Select
Entity may be entitled to indemnity from Contributor hereunder. With respect to
any Tax Contest for which Contributor acknowledges in writing that Contributor
is liable under Article VII for any and all Losses relating thereto, Contributor
shall be entitled to control, in good faith, all proceedings taken in connection
with such Tax Contest; provided, however, that (x) Contributor shall promptly
notify the Ashford Select Entities in writing of any intention to control such
Tax Contest, (y) in the case of a Tax Contest relating to Taxes of any
Contributed Entity or any Subsidiary Entities for a Tax period that includes but
does not end on the Closing Date, Contributor and Ashford Select Entities shall
jointly control all proceedings taken in connection with any such Tax Contest
and (z) if any Tax Contest could reasonably be expected to have an adverse
effect on any Ashford Select Entity, Contributed Entity, Subsidiary Entities or
any of their Affiliates in any Tax period beginning after the Closing Date, the
Tax Contest shall not be settled or resolved without the relevant Ashford Select
Entity’s consent, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, if notice is given to Contributor of the
commencement of any Tax Contest and Contributor does not, within ten (10)
Business Days



18



--------------------------------------------------------------------------------




after notice is given by an Ashford Select Entity, give notice to such Ashford
Select Entity of its election to assume the defense thereof (and in connection
therewith, acknowledge in writing the indemnification obligation hereunder of
Contributor), Contributor shall be bound by any determination made in such Tax
Contest or any compromise or settlement thereof effected by the Ashford Select
Entity. The failure of an Ashford Select Entity to give reasonably prompt notice
of any Tax Contest shall not release, waive or otherwise affect Contributor’s
obligation with respect thereto except to the extent that Contributor can
demonstrate actual loss and prejudice as a result of such failure. The Ashford
Select Entities and the Contributed Entities and Subsidiary Entities shall use
their reasonable efforts to provide Contributor with such assistance as may be
reasonably requested by Contributor in connection with a Tax Contest controlled
solely or jointly by Contributor.
ARTICLE VII    
INDEMNITY OBLIGATIONS
Section 7.1    Indemnity.
(b)    From and after the Closing Date, each party hereto (each of which is an
“Indemnifying Party”) shall indemnify and hold harmless the other party and its
Affiliates (each of which is an “Indemnified Party”) from and against any and
all charges, complaints, claims, actions, causes of action, losses, damages,
liabilities and expenses of any nature whatsoever (each, a “Claim”), including
amounts paid in settlement, reasonable attorneys’ fees, costs of investigation,
costs of investigative judicial or administrative proceedings or appeals
therefrom and costs of attachment or similar bonds (collectively, “Losses”)
arising out of or relating to, asserted against, imposed upon or incurred by the
Indemnified Party in connection with or as a result of any breach of a
representation, warranty or covenant of the Indemnifying Party contained in this
Agreement or in any schedule, exhibit, certificate or affidavit or any other
agreement, document or instrument delivered by the Indemnifying Party pursuant
to this Agreement (to the extent not known by Indemnified Party prior to Closing
Date). In addition (a) Ashford Select Entities shall jointly and severally
indemnify Contributor and hold it harmless from and against any Losses arising
from the operation of the business of any Ashford Select Entity, the Contributed
Entities or the Subsidiary Entities, or the ownership and operation of the
assets of such entities for the period from and after the Closing, and (b) the
Contributor shall indemnify Ashford Select Entities, the Contributed Entities
and the Subsidiary Entities and hold them harmless from and against any Losses
arising from the operation of the business of Contributor, the Contributed
Entities or the Subsidiary Entities, or the ownership and operation of the
assets of such entities for the period prior to the Closing; provided, however,
that: (i) the Ashford Select Entities shall not have any obligation under this
Article to indemnify any Indemnified Party against any Losses to the extent that
such Losses arise by virtue of (A) any diminution in value of the Ashford Select
OP Units or the Ashford Select Class B Common Stock, or (B) Contributor’s breach
of this Agreement, gross negligence, willful misconduct or fraud; and (ii)
Contributor shall have no obligation under this Article to indemnify any
Indemnified Party against any Losses to the extent that such Losses arise by
virtue of (A) any diminution in value of the Properties, or (B) any Ashford
Select Entity’s breach of this Agreement, gross negligence, willful misconduct
or fraud; and



19



--------------------------------------------------------------------------------




(c)    (%3) Contributor shall indemnify each of the Ashford Select Entities, the
Contributed Entities and the Subsidiary Entities and hold them harmless from and
against all Losses arising from: (A) all Taxes of the Contributed Entities,
Subsidiary Entities and the Properties for all Tax periods ending on or before
the Closing Date, (B) with respect to any Tax period including but not ending on
the Closing Date, all Taxes of the Contributed Entities, Subsidiary Entities and
the Properties attributable to the portion of such Tax period that ends on and
includes the Closing Date, and (C) all Taxes of any Person imposed on the
Contributed Entities or Subsidiary Entities as a transferee or successor, by
contract or pursuant to any Law (including, but not limited to, Treasury
Regulations Section 1.1502-6 and V.T.C.A., Tax Code, Chapter 171) with respect
to obligations or relationships existing on or prior to the Closing Date or by
agreements entered into or transactions entered into on or prior to the Closing
Date.
(i)    Contributor shall have no liability for any Taxes or Losses with respect
to Taxes that are attributable to any transaction outside the ordinary course of
business of the Contributed Entities or Subsidiary Entities entered into by any
Ashford Select Entity or its Affiliates or at the direction of any Ashford
Select Entity or its Affiliates that occurs on or after the Closing.
(ii)    Contributor shall have no liability to any Ashford Select Entity for any
Losses attributable to Taxes with respect to (A) any Tax period beginning after
the Closing Date, or (B) any portion of a straddle period (a Tax period which
includes but does not end on the Closing Date) beginning after the Closing Date.
(d)    From and after the Closing Date, the Ashford Select Entities shall
jointly and severally indemnify and hold harmless each Ashford Trust Guarantor
from and against any and all Losses and Claims related to any Retained Ashford
Trust Guaranteed Obligations, and such indemnification obligation shall continue
until all debt or management or franchise obligations associated with the
Retained Ashford Trust Guaranteed Obligations have been paid and satisfied in
full or Ashford Trust Guarantor has been fully released from such Retained
Ashford Trust Guaranteed Obligations. From and after the Closing Date, Ashford
Trust Guarantor shall indemnify and hold harmless Ashford Select Entities from
and against any and all Losses and Claims related to any Replacement Guaranties
with respect to any liabilities covered thereunder that relate to the period
prior to the Closing, and such indemnification obligation shall continue until
all debt or management or franchise obligations associated therewith have been
paid and satisfied in full or Ashford Select Entities have been fully released
therefrom.
Section 7.2    Notice of Claims. At the time when any Indemnified Party learns
of any potential Claim against the Indemnifying Party it will promptly give
written notice (a “Claim Notice”) to the Indemnifying Party; provided that
failure to do so shall not prevent recovery under this Agreement, except to the
extent that the Indemnifying Party shall have been materially prejudiced by such
failure. Each Claim Notice shall describe in reasonable detail the facts known
to such Indemnified Party giving rise to such Claim, and the amount or good
faith estimate of the amount of Losses arising therefrom. Unless prohibited by
Law, such Indemnified Party shall deliver



20



--------------------------------------------------------------------------------




to the Indemnifying Party, promptly after such Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by such Indemnified Party relating to claims asserted by third parties (“Third
Party Claims”). Any Indemnified Party may at its option demand indemnity under
this Article VII as soon as a Claim has been threatened by a third party,
regardless of whether an actual Loss has been suffered, so long as such
Indemnified Party shall in good faith determine that such claim is not frivolous
and that such Indemnified Party may be liable for, or otherwise incur, a Loss as
a result thereof.
Section 7.3    Third Party Claims. The Indemnifying Party shall be entitled, at
its own expense, to assume and control the defense of any Claims based on Third
Party Claims, through counsel chosen by the Indemnifying Party and reasonably
acceptable to such Indemnified Party (or any Person authorized by such
Indemnified Party to act on its behalf), if it gives written notice of its
intention to do so to such Indemnified Party within 30 days of the receipt of
the applicable Claim Notice; provided, however, that such Indemnified Party may
at all times participate in such defense at its expense. Without limiting the
foregoing, in the event that the Indemnifying Party exercises the right to
undertake any such defense against a Third Party Claim, such Indemnified Party
shall cooperate with the Indemnifying Party in such defense and make available
to the Indemnifying Party (unless prohibited by Law), at the Indemnifying
Party’s expense, all witnesses, pertinent records, materials and information in
such Indemnified Party’s possession or under such Indemnified Party’s control
relating thereto as is reasonably required by the Indemnifying Party. No
compromise or settlement of such Third Party Claim may be effected by either
such Indemnified Party, on the one hand, or the Indemnifying Party, on the other
hand, without the other’s consent (which consent shall not be unreasonably
withheld, conditioned or delayed) unless (i) there is no finding or admission of
any violation of Law and no effect on any other claims that may be made against
such other party and (ii) each Indemnified Party that is party to such other
claim is released from all liability with respect to such other claim.
Section 7.4    Procedure for Indemnification. Upon determination of the amount
of a Claim that is binding on both the Indemnifying Party and the Indemnified
Party, the Indemnifying Party shall, within ten (10) days of the date such
amount is determined, pay the amount of such Claim by wire transfer of
immediately available funds to an account designated by the Indemnified Party.
Section 7.5    Expiration.
(a)    Subject to the limitations set forth in Section 7.5(b) below, all
representations, warranties, covenants and agreements (including those relating
to indemnification in Section 7.1) made herein shall survive the Closing Date.
(b)    All representations, warranties and covenants of the Indemnifying Party
contained in this Agreement shall survive until twelve months after the Closing
Date (the “Expiration Date”); provided, however, the representations and
warranties set forth in Section 4.11 with respect to Taxes and Section 4.16 with
respect to material documents shall survive until the expiration of the
applicable statute of limitations for making a claim for such matters. If
written notice of a claim in accordance with the provisions of this Article VII
has been given prior to the Expiration Date, then the relevant representation,
warranty and covenant shall survive, but only with respect to such specific
claim, until such claim



21



--------------------------------------------------------------------------------




has been finally resolved. Any claim for indemnification not so asserted in
writing by the Expiration Date may not thereafter be asserted and shall forever
be waived.
Section 7.6    Limitations on Indemnification.
(a)    Except as provided in subparagraph (b) below, Contributor shall have no
liability under Section 7.1 for any Losses hereunder (i) unless and until the
aggregate total amount of all such Losses for which Contributor would, but for
this provision, be liable exceeds, on a cumulative basis, $1,000,000.00, and
(ii) in excess of, on a cumulative basis, eight percent (8%) of the Contribution
Consideration.
(b)    The limitations in subparagraph (a) above shall not apply to any Losses
resulting from Claims made under Section 7.1(b)(i).
Section 7.7    Exclusive Remedy. In furtherance of the foregoing, the
Indemnified Parties hereby waive to the fullest extent permitted under
applicable Law, any and all rights, claims and causes of action (other than
claims of, or causes of action arising from, fraud) it may have against the
Indemnifying Party arising under or based upon any federal, state, local or
foreign Law, other than the right to seek indemnity pursuant to this Article
VII. The foregoing sentence shall not limit the Indemnified Party’s right to
specific performance or injunctive relief in connection with the breach by the
Indemnifying Party of the provisions of this Agreement.
ARTICLE VIII    
GENERAL PROVISIONS
Section 8.1    Additional Definitions. For the purposes of this Agreement, the
following terms shall have the following meanings:
(a)    “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise;
provided, however, for purposes of this Agreement, Ashford Select and Ashford
Select OP are deemed not to be Affiliates of Ashford Trust or Contributor.
(b)    “Business Day” means any day that is not a Saturday, Sunday or legal
holiday in the State of Texas.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated or issued thereunder.
(d)    “Environmental Law” means all federal, state and local Laws governing
pollution or the protection of human health or the environment.



22



--------------------------------------------------------------------------------




(e)    “Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.
(f)    “Law” means laws, statutes, rules, regulations, codes, Orders,
ordinances, judgments, injunctions, decrees and policies of any Governmental
Authority.
(g)    “Liens” means all pledges, claims, liens, charges, restrictions,
controls, easements, rights of way, exceptions, reservations, leases, licenses,
grants, covenants and conditions, Encumbrances and security interests of any
kind or nature whatsoever.
(h)    “Order” means any order, writ, judgment, injunction, decree, ruling,
assessment, stipulation, determination or award entered by or with any court or
other Governmental Authority or arbitrator.
(i)    “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.
(j)    “Subsidiary” of any Person means any corporation, partnership, limited
liability company, joint venture, trust or other legal entity of which such
Person owns (either directly or through or together with another Subsidiary of
such Person) either (i) a general partner, managing member or other similar
interest or (ii) (A) 10% or more of the voting power of the voting capital stock
or other equity interests or (B) 10% or more of the outstanding voting capital
stock or other voting equity interests of such corporation, partnership, limited
liability company, joint venture, trust or other legal entity.
(k)    “Taxes” means all federal, state, local and foreign income, property,
withholding, sales, franchise, employment, excise and other taxes, tariffs or
governmental charges of any nature whatsoever, including estimated taxes,
together with penalties, interest or additions to tax with respect thereto.
(l)    “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
Section 8.2    Tax Agreement. The Ashford Select Entities shall account for any
variation between the Tax basis of the Contributed Interests (or, if applicable,
each asset owned by any Contributed Entity or Subsidiary Entity, where such
entity is disregarded for U.S. federal income tax purposes) and its fair market
value at the time of its contribution to the applicable Ashford Select Entity
under any method approved under Section 704(c) of the Code and the applicable
regulations as chosen by the general partner of Ashford Select OP.
Section 8.3    Amendment. Any amendment hereto shall be in writing and signed by
all parties hereto. No waiver of any of the provisions of this Agreement shall
be valid unless in writing and signed by the party against whom enforcement is
sought.



23



--------------------------------------------------------------------------------




Section 8.4    Entire Agreement; Counterparts; Applicable Law. This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, (b) may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute one and the
same instrument and (c) shall be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Texas without giving
effect to the conflict of law provisions thereof.
Section 8.5    Assignability. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other parties, and any
attempted assignment without such consent shall be void and of no effect.
Section 8.6    Titles. The titles and captions of the Articles, Sections and
paragraphs of this Agreement are included for convenience of reference only and
shall have no effect on the construction or meaning of this Agreement.
Section 8.7    Third Party Beneficiary. No provision of this Agreement is
intended, nor shall it be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any customer, Affiliate,
stockholder, partner, director, officer or employee of any party hereto or any
other Person.
Section 8.8    Severability. If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other Persons or circumstances will be interpreted so as to reasonably effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by a party to
effect such replacement.
Section 8.9    Equitable Remedies. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any federal or state court
located in the State of Texas (as to which the parties agree to submit to
jurisdiction for the purposes of such action), this being in addition to any
other remedy to which they are entitled at law or in equity.]
Section 8.10    Attorneys’ Fees. In connection with any litigation or a court
proceeding arising out of this Agreement, the prevailing party shall be entitled
to recover all costs incurred, including reasonable attorneys’ fees and legal
assistants’ fees and costs whether incurred prior to trial, at trial or on
appeal.



24



--------------------------------------------------------------------------------




Section 8.11    Notices. Any notice or demand which must or may be given under
this Agreement or by law shall, except as otherwise provided, shall be in
writing and shall be deemed to have been given (i) five (5) Business Days
following sending by registered or certified mail, postage prepaid, (ii) when
sent, if sent by facsimile, (iii) when delivered, if delivered personally to the
intended recipient, and (iv) one (1) Business Day following sending by overnight
delivery via a national courier service and, if each case, addressed to a party
at the following address for such party.
(a) in the case of a notice to any Ashford Select Entity, at the following
address and telecopy number:
Ashford Hospitality Select Limited Partnership

c/o Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attention: Chief Operating Officer
Phone: (972) 496-9600
Fax: (972) 490-9605


(b) in the case of a notice to Contributor, at the following address and
telecopy number:
Ashford Hospitality Limited Partnership


c/o Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Phone: (972) 490-9600
Fax: (972) 490-9605


(c) in each case, with a copy to:
Andrews Kurth LLP
1717 Main Street, Suite 1700
Dallas, TX 75201
Attention: Muriel C. McFarling
Section 8.12    Computation of Time. Any time period provided for herein which
shall end on a Saturday, Sunday or legal holiday shall extend to 5:00 p.m. of
the next full Business Day. All times are Central Standard Time.
Section 8.13    Survival. It is the express intention and agreement of the
parties hereto that the representations, warranties and covenants of Contributor
and the Ashford Select Entities set forth in this Agreement shall survive the
consummation of the transactions contemplated hereby as set forth in Section
7.5(b).



25



--------------------------------------------------------------------------------




Section 8.14    Time of the Essence. Time is of the essence with respect to all
obligations of Contributor, and the Ashford Select Entitles under this
Agreement.
[Signature Pages to Follow]





26



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the Agreement to be duly executed on its behalf, as of the date first
above written.
CONTRIBUTOR:


ASHFORD HOSPITALITY LIMITED PARTNERSHIP


By:
Ashford OP General Partner LLC, its general partner





By: /s/ DAVID BROOKS
Name: David Brooks
Title: Vice President













[Signature Page to the Contribution Agreement]



--------------------------------------------------------------------------------




ASHFORD SELECT ENTITIES:


ASHFORD HOSPITALITY SELECT, INC.


By: DAVID BROOKS
Name: David Brooks
Title: Chief Operating Officer and General Counsel




ASHFORD HOSPITALITY SELECT LIMITED PARTNERSHIP


By:
Ashford OP Select General Partner LLC, its general partner



By: DAVID BROOKS
Name: David Brooks
Title: Vice President









[Signature Page to the Contribution Agreement]



--------------------------------------------------------------------------------




Exhibit A
Properties


Property
Contributor
Contributed Entity
Contributed Interest
Assignee
Relationship to Property
Residence Inn Manchester, 201 Hale Road
Manchester,
CT


Courtyard Manchester, 225 Slater Street
Manchester,
CT


Ashford Trust OP
Ashford IHC LLC

and

Ashford IHC Partners LP
100% member interest



84.9% limited partnership interest
Ashford Select OP
Ashford Trust OP owns (a) 100% of Ashford IHC LLC, which owns a 0.1% GP interest
in Ashford IHC Partners, LP; and (b) an 84.9% LP interest in Ashford IHC
Partners, LP. Ashford IHC Partners, LP owns:
(a) 100% of RI-CIH Manchester Parent LLC, which owns a 0.5% GP Interest in RI
Manchester Hotel Partners, LP; which owns 100% of the Residence Inn Manchester,
Connecticut and 100% of RI Manchester Tenant Corporation, which is the operating
lessee of the Residence Inn Manchester, Connecticut;
(b) a 99.5% LP interest in RI Manchester Hotel Partners, LP, which owns 100% of
the Residence Inn Manchester, Connecticut and 100% of RI Manchester Tenant
Corporation, which is the operating lessee of the Residence Inn Manchester,
Connecticut;
(c) 100% of CY-CIH Manchester Parent LLC, which owns a 0.5% GP interest in CY
Manchester Hotel Partners, LP, which owns 100% of the Courtyard Manchester,
Connecticut and 100% of CY Manchester Tenant Corporation, which is the operating
lessee of the Courtyard Manchester, Connecticut; and
(d) a 99.5% LP interest in CY Manchester Hotel Partners, LP, which owns 100% of
the Courtyard Manchester, Connecticut and 100% of CY Manchester Tenant
Corporation, which is the operating lessee of the Courtyard Manchester,
Connecticut.






Exhibit A-1



--------------------------------------------------------------------------------




Exhibit B
Formation Transactions









Exhibit B-1



--------------------------------------------------------------------------------




Exhibit C
List of Subsidiaries of the Contributed Entities
Contributed Entities
Subsidiary Entities
Ashford IHC LLC
Ashford IHC Partners, LP
RI-CIH Manchester Parent, LLC
CY-CIH Manchester Parent, LLC
RI Manchester Hotel Partners, LP
CY Manchester Hotel Partners, LP
RI Manchester Tenant Corporation
CY Manchester Tenant Corporation


Ashford IHC Partners LP
RI-CIH Manchester Parent, LLC
CY-CIH Manchester Parent, LLC
RI Manchester Hotel Partners, LP
CY Manchester Hotel Partners, LP
RI Manchester Tenant Corporation
CY Manchester Tenant Corporation












Exhibit C-1



--------------------------------------------------------------------------------




Exhibit D
Form of Assignment and Assumption Agreement



Exhibit D-1



--------------------------------------------------------------------------------




SCHEDULE 4.15
Existing Loans


1.
Loan in the original principal amount of $7,400,000 made by German American
Capital Corporation, as lender, to RI Manchester Hotel Partners, LP, as
borrower, on December 20, 2013 with respect to the Residence Inn, Manchester,
Connecticut, having an outstanding principal amount as of the Closing Date of
$7,298,391.



2.
Loan in the original principal amount of $6,900,000 from KeyBank National
Association, as lender, to CY Manchester Hotel Partners, LP, as borrower, on May
1, 2014, in connection with the Courtyard Manchester, Connecticut, having an
outstanding principal amount as of the Closing Date of $6,829,795.






Schedule 4.15 - 1



--------------------------------------------------------------------------------




SCHEDULE 7.1
Retained Ashford Trust Guaranteed Obligations
1.
Franchise Agreement with respect to Residence Inn by Marriott located at 201
Hale Road, Manchester, Connecticut, dated April 11, 2007, between Marriott
International, Inc. and RI Manchester Tenant Corporation, as amended.

2.
Franchise Agreement with respect to Residence Inn by Marriott located at 225
Slater Street, Manchester, Connecticut, dated April 11, 2007, between Marriott
International, Inc. and CY Manchester Tenant Corporation, as amended.












Schedule 7.1 - 1

